Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 6/15/22. Applicant’s election without traverse of the CCK promoter, SEQ ID NO: 1, and GlyR ion pore domain in the reply filed on 10/29/21 must be addressed.
The species claims remain in effect because no generic claim is allowable. However, it is noted that SEQ ID NO: 1 and GlyR form part of an allowable claim with respect to claim 40, and so the search for additional species was extended as limited to this allowable claim. All promoters (SEQ ID NOs: 1-17) were examined with respect to this claim. No other receptor/pore domain is still pending in claim 40 and so the Examiner could not examine any additional species in this grouping.
 Claims 1, 13, 18-21, 33, and 38-40 are pending and under examination. 

Withdrawn Rejections
The objection to the specification is withdrawn in light of the amendments.
The claim objections are moot as the claims were cancelled.
All of the rejections under §112(b) are withdrawn in light of the amendments.
All of the rejections under §112(a) are withdrawn in light of the amendments.
The rejection under §102 is withdrawn as necessitated by the amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of the earlier filing date of the 62/473630 document as follows:
Applicant argues that “at least W77M and L141A mutations are disclosed in the provisional application”; this is persuasive. However, “at least” is not a description of support for other such mutations. For example, there remains no support for the L131G substitution (e.g., claim 1), nor does there appear to be implicit/inherent support for such a limitation. The priority document makes no mention of the A298G mutation (claim 1), nor does there appear to be implicit/inherent support for such a limitation. The priority document makes no mention of, e.g., tropane, nor does there appear to be implicit/inherent support for such a limitation.
As such, these claims and those which depend from these claims have an effective filing date of 3/20/2018, as these limitations first appear in priority document PCT/US2018/023364.

Drawings
The drawings are objected to because:
In the legend of claim 6, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable.
In the legend of claim 8, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable.
In the legend of claim 10, “Baseline” and “Injury” have been assigned the same color of grey, making these points indistinguishable

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternson (US 20180009862; previously cited) in view of Chhatwal (previously cited).
Regarding claim 1, Sternson teaches nucleic acids (a nucleic acid) encoding modified LGICs (comprising a gene for expressing a modified ligand-gated ion channel), contained in constructs for expressing such, wherein the LGIC is operably linked to a cell specific promoter (under transcriptional control of transcriptional control elements governing cell-specific expression in CNS neurons) (paragraph 76). Sternson teaches the LGIC responds to an exogenous LGIC agonist (paragraph 78) and includes being selective for such binding (paragraph 79). The protein encoded by the nucleic acid is expressed (e.g., example 3, HEK cells expressing chimeric channels; figure 6), providing evidence that the gene necessarily comprises an open reading frame. Sternson also teaches that an exemplary LGIC is α7-GlyR having ion pore domain (IPD) mutations, teaching that such modified LGICs comprise an ion pore domain. Sternson teaches the mutations as L131G, Q139L, and Y217F (claim 5), which are the mutations of part (a). Sternson teaches the construct comprises GlyR ion pore domain (claim 14), which is anion selective (paragraph 4) and teaches the A298G substitution in GlyR (claim 14).
While Sternson teaches any cell-specific promoter may be used and provides examples of such (paragraph 76) and exemplifies neuron specific promoters (paragraph 76), Sternson does not explicitly name the human CCK promoter.
Chhatwal teaches using a CCK promoter of about 3kb to drive cell-specific (neuronal) expression (abstract; p.2). Chhatwal does not teach using the human CCK promoter.
Nevertheless, it would have been obvious to one of ordinary skill at the time of filing that the human CCK promoter could have been predictably substituted for the neuron specific promoters of Sternson. Sternson differs solely in the choice of neuron specific promoter, while Chhatwal teaches CCK is such a neuron-specific promoter. Further, it would have been obvious to use the human CCK promoter because Sternson teaches administration to humans for therapeutic purposes (above) as well as teaching the LGIC is also of human origin (paragraphs 25 and 37). Thus, the simple substitution for one known element for another to achieve predictable results would have been obvious.
Neither Sternson nor Chhatwal teaches the human nucleotide sequence of the CCK promoter. However, such a sequence must inherently be at least 75% identical to the human CCK promoter sequence of instant claim 1 because the human CCK promoter at the time of filing and the human CCK promoter claimed are the same thing. As it would have been obvious to utilize the human CCK promoter, and as this promoter is ~3000 bases in length, the evidence suggests that a sequence at least 75% identical to instant SEQ ID NO: 1 would have been obvious.
Regarding claim 13, Sternson teaches the modified binding domain has reduced binding with endogenous ACh compared to the unmodified version (claim 11).
Regarding claim 18, Sternson teaches the exogenous ligand is, e.g., quinuclidine (claim 17).
Regarding claim 19, Sternson teaches the above construct packaged in a viral vector (paragraph 20).
	Therefore, claims 1, 13, and 18-19 would have been obvious.

Claims 1, 13, 18-19, 21, 33, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternson (US 20180009862; previously cited) in view of Wiesenfeld (form 892) and further in view of Chhatwal (previously cited).
Claims 1, 13, 18 and 19 would have been obvious as above and incorporated herein. Further, Sternson teaches the construct modulates membrane potential of the cell (paragraph 89; claim 24) and particularly exemplifies neurons. Sternson teaches expressing the construct in a cell. Regarding the step of contacting the cell with an amount of the exogenous ligand effective to activate the modified ion channel, in the event that this is a required yet unclaimed step, this step is also taught by Sternson (claim 18, 21).
Neither Sternson nor Chhatwal teach that the CCK promoter exists or would be expressed in dorsal horn neurons.
Wiesenfeld teaches “receptor binding sites for [CCK] are located throughout the spinal dorsal horn” (p.398 C2) and that CCK is expressed in dorsal horn neurons (table 1; p.400 C1; “a pool of [CCK]-containing vesicles are still present in the spinal dorsal horn” p. 400 C2).
Thus, every element of the composition existed at the time of filing. Further, one of ordinary skill in the art was aware that the modified LGIC of Sternson would modulate the membrane potential of the cell it is expressed in. Finally, one of ordinary skill in the art was also aware that the LGIC of Sternson could be operably linked to a promoter and that the CCK promoter was expressed in dorsal horn neurons. As such, the person of ordinary skill in the art at the time of filing would have had a reasonable expectation that expressing the CCK/m-LGIC construct would result in the modulation of the membrane potential of the dorsal horn neuron and so the claimed method would have been obvious.
Regarding claim 33, this would have been obvious for the same reasons as claim 13.
Regarding claim 38, this would have been obvious for the same reasons as claim 18.
Regarding claim 39, this would have been obvious for the same reasons as claim 19.
Therefore, claims 1, 13, 18-19, 21, 33, and 38-39 would have been obvious.

Claims 1, 13, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternson (US 20180009862; previously cited) in view of Swanson (US 20080213182; form 892) and further in view of Chhatwal (previously cited).
Claims 1, 13, 18 and 19 would have been obvious as above and incorporated herein.
Regarding claim 20, Sternson produces a sequence of packable recombinant AAV genome (paragraph 31; 129). Sternson does not teach the AAV comprises ITR flanking sequences, to which the claim has now been limited.
Swanson is also concerned with packaging genes in AAV vectors and teaches including AAV ITRs flanking the gene of interest (paragraph 103). It would have been well within the ordinary skill in the art to use conventional means of packaging a gene, particularly when provided with teachings that the gene of interest (m-LGIC) should be placed in an AAV vector.
Therefore, claims 1, 13, and 18-20 would have been obvious.

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. Applicant argues that “at least W77M and L141A mutations are disclosed in the provisional application”; this is persuasive. However, “at least” is not a description of support for other such mutations. Applicant was fairly warned of additional subject matter that was not supported in the provisional in the Office Action mailed 2/15/22. Applicant has declined to point to any specific support for these limitations that remain in the pending claims. Since no specific deficiency was pointed out in the Examiner’s analysis of the facts regarding this subject matter, Applicant’s arguments are not persuasive.
Applicant argues that the legends of figures 6, 8, and 10 “would be distinguishable to one of ordinary skill in the art based on the accompanying description”. This mere allegation is unsupported by evidence. For example, regarding figure 6A part D, “Baseline” and “Injury” are highly similar in the legend, such that the Examiner is unable to distinguish which parts of the actual figure are represented by which shade. The entirety of the description of this figure under “Brief Description of the Drawings” is “Current injected into GFP+ cell produces action potentials (Pre) that are completely blocked after application of PSEM898 (30 μM) to the slice”, which does nothing to describe which parts of the figure are which. Page 25 of the specification discusses the results depicted, but not with sufficient specificity that it is clear which portions of the drawing relate to which category. As such, Applicant’s arguments are not persuasive.
Applicant argues Chhatwal cites the CCK promoter “in the context of an examination of cell-type specific promoters within the brain” and argues that Chhatwal does not consider the spinal cord or dorsal horn at all. This has been considered but is not persuasive. Claims 1, 13, and 18-20 are composition of matter claims. Thus, there is no requirement that the composition be delivered to any particular cell type nor that the composition be used for any particular use. Applicant has not argued the mLGIC and so the claim limitations at issue is “under transcriptional control of transcriptional control elements governing cell-specific expression in dorsal horn neurons”. Notably, this element “is a promoter sequence having at least 75% sequence identity with the sequence of one of SEQ ID NOs: 1-17. In other words, any sequence meeting the structural limitations of, e.g., 75% identical to SEQ ID NO: 1 is necessarily also a transcriptional control element governing cell-specific expression in dorsal horn neurons.
The examiner set forth that SEQ ID NO: 1 is a human CCK promoter and that it would have been obvious to include a human CCK promoter. Applicant has not argued the Examiner’s premise that this requires at least 75% sequence identity as they are “the same thing” and so this fact is not in contention. 
Thus, even if others were to combined the LGIC of Sternson with a human CCK promoter for expression in the brain, the composition nevertheless meets each and every limitation of the claim itself; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues Chhatwal provides “no consideration of how a CCK promoter may be introduced…into a vector”; note the “for targeting…to dorsal horn neurons” does not weigh against the rejection as an intended use does not define a composition, nor is any intended use actually claimed. This is not persuasive because the ordinary knowledge and skill in the art is taken into account and all prior art documents are presumed enabled. Sternson teaches linking the LGIC to a promoter and Chhatwal teaches linking CCK to a gene to be expressed. Thus, the art recognizes that these two elements are compatible and the gene may be expressed by a promoter and the CCK promoter can express a gene. The actual details of such are 1) not claimed and 2) considered within the ordinary knowledge in the pertinent art sufficient to enable making the construct. For example, see as further evidence:
US 20150284362 (form 892) teaches genes operably linked to a CCK promoter (claim 29).
US 20080300202 (form 892) teaches operable linkage of genes to a CCK promoter (paragraph 119).
US 20080255064 (form 892) teaches reporter genes operably linked to a CCK promoter (paragraph 13).
Thus, Applicant’s mere assertion that the prior art was not enabled to combine the two elements is outweighed by the objective evidence that doing so was routine and within the ordinary skill in the pertinent art.
Applicant argues Chhatwal “at most” discloses it is possible to screen for promoter activity. This is not persuasive because it is an unwarranted reduction of the teachings of Chhatwal. A prior art document is valid for all it teaches, including the existence of CCK promoters.
Applicant argues a screening method “has no relevance to the claimed nucleic acid”. This is not persuasive because a promoter is a nucleic acid and Chhatwal teaches the CCK promoter.
Regarding the methods, Applicant argues that Sternson discloses treating “innumerable” conditions. This is irrelevant to a method which only requires modulating cell membrane potential, which would have been obvious as above. Thus, the argument regarding “doing so for the purpose of treating persistent pain” is only relevant to claim 40, and not all of the claimed methods. However, Applicant’s arguments regarding specifically claim 40 are addressed below.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 40, Sternson teaches the nucleic acid according to instant claim 1 as above. Sternson also teaches delivering this nucleic acid to a patient and administering an exogenous ligand to the patient in an amount effective to activate the channel in order to treat a channelopathy, including pain (paragraph 94).
Applicant argues that Sternson teaches the construct is viable to treat “innumerable” conditions. While not conceding that the list of conditions is infinite, inclusion of an element in a so-called “laundry list” must be weighed against the fact that prior art is valid for all that it teaches and the mere naming of an alternative is not a teaching away. However, even viewing Sternson in the light most positive to obviousness (that Sternson teaches specifically the treatment of persistent pain), the Examiner finds that the evidence tends to favor a conclusion that the method of claim 40 was non-obvious.
First, even assuming arguendo that Sternson is teaching treatment of persistent pain, Sternson does not mention the spinal cord at all. Certainly, spinal cord neurons are within the genus of CNS neurons, but Sternson only clearly articulates neurons in the brain, e.g., paragraphs 31-33. Thus, while it would have been obvious to make the construct itself as described above, claim 40 requires delivering the construct specifically to the dorsal horn neurons of the spinal cord and achieving the result of treating persistent pain.
However, the evidence tends to outweigh a reasonable expectation of success when setting out to accomplish this goal. Wiesenfeld teaches the role of CCK itself in pain, e.g., teaches that modulating CCK in the spinal dorsal horn would treat pain. So, while Wiesenfeld provides a reasonable expectation that the claimed construct would be expressed and modulate membrane potential, it fails to establish a role of the LGIC in dorsal horn neuron mediated pain. Deng (form 892) teaches anti-BDNF therapy treats pain in the dorsal horn, but again this does not provide an expectation that the LGIC of Sternson would accomplish the same result. 
Thus, there is a disconnect in the art: Sternson teaches mLGICs treat pain, but only fairly suggests that it does so in the brain, while the art recognizes the presence of CCK in dorsal horn neurons and their role in pain but fails to articulate mLGICs as a possible solution for spinal-neuron-mediated pain. While it is certainly possible that spinal pain responds to the same treatments as brain-mediated pain (as Applicant’s have shown for the claimed construct), it was also possible at the time of filing that pain was mediated by different mechanisms and that the modified LGIC of Sternson would not be adequate to treat persistent pain. Taken as a whole, the Examiner considers the evidence to outweigh a prima facie case of obviousness. As such, the claim is allowable.
Further note that the claim was considered for enablement. Applicant claims that all of SEQ ID NOs: 1-17 are cell-specific to dorsal horn neurons and the Examiner has no objective evidence to contradict this claim. Claims are presumed enabled and so the method of administering the construct specifically to the dorsal horn of the spine is considered enabled with respect to each of SEQ ID NOs: 1-17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649